 Case 3:19-cv-00619-CHB Document 8 Filed 10/31/19 Page 1 of 2 PageID #: 158




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                             LOUISVILLE DIVISION
                                                                            Electronically Filed
 TDC SPECIALTY UNDERWRITERS,                   )
 INC,                                          )
            Plaintiff,
                                               )
 v.                                            )     CIVIL ACTION NO.3:19-CV-619-CHB
                                               )
 MASONIC HOMES OF KENTUCKY,                    )
 INC.                                          )

                Defendant


                                    *****    *****    *****

                                   MOTION TO DISMISS


Comes Masonic Homes of Kentucky, Inc. comes, by counsel, and moves this Court to dismiss

Plaintiff TDC Specialty Underwriter Inc.’s Complaint without prejudice for TDC Specialty

Underwriter Inc. (hereinafter TDC) to refile the same or a similar Complaint in the Courts of the

Commonwealth of Kentucky.

Respectfully submitted,


                                                     /s/ Wm. Clifton Travis
                                                     Wm. Clifton Travis
                                                     Jessica M. Stemple
                                                     TRAVIS HERBERT & STEMPIEN, PLLC
                                                     Jefferson Marders Building
                                                     11507 Main Street
                                                     Middletown Historic District
                                                     Louisville, KY 40243
                                                     (502) 245-7474
                                                     ctravis@thattorneys.com
                                                     jstemple@thattorneys.com
                                                     Counsel for Defendant
 Case 3:19-cv-00619-CHB Document 8 Filed 10/31/19 Page 2 of 2 PageID #: 159




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019, I electronically filed the foregoing Motion with
the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to the
following counsel of record:

 Beth McMasters                                   Mary E. Borja
 McMasters Keith Butler, Inc.                     Wiley Rein LLC
 730 W. Main Street, Suite 500                    1776 K Street NW
 Louisville, KY 40202                             Washington, DC 20006


                                                    /s/ Wm. Clifton Travis
                                                    Wm. Clifton Travis
                                                    Jessica M. Stemple
